      Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 1 of 27 PageID: 13




                          EXHIBIT A




12031073-1
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 2 of 27 PageID: 14

                                                                                                                    l) /c-
                                                                           l',         f ¡ t,,,-
                                                                                 l- ("_,.;r.l      .
                                                                                                   iì- ,,? ,".,,l
MAUNE RAICHLE HARTLEY FRENCH & MUDD LLC                                lotg J,iN                p, tt*' ' [,!-:
659 Eagle Rock Avenue, Suite #28
                                                                      '.'.., ,    ,,   .,.   .,.'
                                                                                                  ' !2' o 2
West Orange, New f ersey 07052                                       ,.,,..,-'
                                                                      ' .,. . j I ¡:,,.i' t,,.. r,!
[800] 3s8-5e22                                                                  .: ,r,, i,l,i       Dl¡,
                                                                                          , t,.tirir.,i.

150 W. 30th Street, Suite 201
New York NY 10018
(8oo) 3sg-se22

By Patrick Timmins, Esq. (Nf Id. No. 008761992)

Attorneys for Plaintiff


  ROBERT D. MARTENS, SR.,                        SUPERIOR COURT OF NEW JERSEY
                                                 LAW DIVISION, MIDDLESEX COUNTY
                     Plaintiff
                 v
                                                 DOCKET NO.:     MID-L-                       -1945
  BAE SYSTEMS, INC., Individually and as
  successor in interest to Kearfott
  Corporation; BORGWARNER MORSE TEC
  LLC, as successor-by-merger to Borg-
                                                             MID-L-00868.:1                        e 14             9
  Warner Corporation; BIIUR DELIM0N
  INTERNATIONAL, INC.; CBS                              Civil Action - Asbestos Litigation
  C0RPORATION, a Delaware Corporation
  f /k/aViacom, Inc., successor by merger to
  CBS Corporation, a Pennsylvania
  Corporatio n f /k/ a Westinghouse Electric
  Corporation; CERTAINTEED
  CORPORATION; CHEM FLOWTRONICS,                      COMPTAINT, JURY DEMAND,
  INC.; CINCINNATI, INC.; CROWN CORK &                DEMAND FOR ANSWERS TO
  SEAL COMPANY,INC.; DANLY MACHINE                 STANDARD INTERROGATORIES AND
  CORPORATION; DOALL COMPANY;'EATON                 DESIGNATION OF TRIAT COUNSET
  ELECTRICAL, INC. f /k/a Cutler Hammer,
  Inc.; FEDERAL-MOGUL ASBEST0S
  PERSONAL INIURY TRUST successor to
  Felt-Products Manufacturing Co.; FIVES
  GIDDINGS & LEWIS, LLC, Individually and
  as successor in interest to Kearney &
  Trecker Corporation; GENERAL ELECTRIC
  COMPANY; GENUINE PART COMPANY;
  GLEASON CORPORATION; HARDINGE,
  INC.; HONEYWELL INTERNATIONAL, INC.,
  Individually and as successor to
  Alliedsignal, Inc., The Bendix Corporation


                                      Page     I o125
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 3 of 27 PageID: 15
                                                     );




, and Warner & Swasey Company;
I INDUSTRIAL BRUSH CO.,INC.;
  INDUSTRIAL HOLDINGS CORPORATION
  f /k/aThe Carborundum Company;

'LEBLOND, LTD; MAHAFFY & HARDER
  EXPORT, INC.; MARATHON PETROLEUM
  COMPANY LP; METROPOLITAN
  INSURANCE COMPANY; MINE SAFETY
  APPLIANCES COMPANY; MONARCH CORP.;
  MONARCH ,LLC; NIDEC MINSTER
  CORPORATION; OCCIDENTAL CHEMICAL
  CORPORATI0N, Individually and as
  succebsor in interest to Hooker Chemicals
  & Plastic Corporation, successor in interest
  to Durez Plastics & Chemicals Co.; PFIZER,
  INC.;ì P¡45TICS ENGINEERING COMPANY;
  PNEUM0 ABEX LLC, Individually and as
  successor-by-merger to PNEUMO ABEX
  CORP0RATION, successor-in-interest to
  ABEX C0RPORATION f /k/aAMERICAN
  BRAKE SHOE COMPANY, f /k/ aAMERICAN
  BRAKE SHOE and FOUNDRY COMPANY
  including the AMERICAN BRAKEBLOK
  DIVISION, successor-by-merger to the
  AMERICAN BRAKE SHOE ANd FOUNDRY
  COMPANY and THE AMERICAN
  BRAKEBLOK CORPORATION, f /k/aTHE
  AMERICAN BRAKE MATERIALS
  CORPORATION; PRATT & WHITNEY
  MEASUREMENT SYSTEMS, INC.; PRO
  MACH,INC.; PSEG POWER, LLC;
  ROCKWELL AUTOMATION, INC.,
  Individually and as successor in interest
  for Allen Bradley Company and Rostone
  Corporation; ROGERS CORPORATION;
  SAINT-GOBAIN ABRASIVES, INC. AS
  successor to Norton Company; SCHNEIDER
  ELECTRIC USA,lnc. f /k/a Square D
  Company; TRANE U.S. INC./UNGERER &
  COMPANY; UNION CARBIDE
  CORPORATION; UNIVERSAL / DEVLIEG,
  INC.; W. J. MALONE ASSOCIATES; WEIL
  MCLAIN COMPANY, a division of The
  Marley Company; IOHN DOE



                                        Page2 of25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 4 of 27 PageID: 16




  CORPORATIONS 1-50; IOHN DoE
  CORPORATIONS 51.100;
             Defendants.

        Plaintiff, Robert D. Martens, Sr., by way of complaint against Defendants alleges and

says:

                                      PARTIES - PTAINTIFF

        t.     Plaintiff Robert   D. Martens, Sr., resides at 365 Fenlon Blvd., Clifton, New Jersey

 07014.

        2.     From 1965 to 1.966, Plaintiff Robert D. Martens, Sr. worked at Aircraft

 Engineering Products, Inc. in Clifton, New |ersey.

        3.    At some point in the mid-1960s, Plaintiff Robert D. Martens, Sr. worked as a

laborer packing boxes of perfumes, lipsticks, and powders for Pfizer in New fersey.

        4.     From 1966 to 1968, Plaintiff Robert D. Martens, Sr. worked as a machinist on

lathes and milling machines at Union Screw Company in Totawa, New fersey.

        5.     From 7968 to !970, Plaintiff Robert D. Martens, Sr. worked as a machinist

manufacturing parts at Chem Flow in Little Falls. New fersey.

        6.     From 7970    to    1977, Plaintiff Robert D. Martens, Sr. worked as a pipefitter

fabricating, cutting and threading pipes for use in fire sprinkler systems at W. f. Malone in

Totowa, New fersey.

        7.     From 197L to L973, Plaintiff Robert D. Martens, Sr. worked as a chemical

operator at Ungerer and Company in Totowa, New Jersey. Mr. Marten's worked on distillers

separating oils from crudes and worked in close proximity to the furnaces at the plant.

        B.     From t973 to L975, Plaintiff Robert D. Martens, Sr. worked as a machinist

manufacturing parts at Mahaffy and Harder in Totowa, New f ersey.


                                            Page3 of.25
      Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 5 of 27 PageID: 17
                                                                  tl




         9.     From L975 to 1981 and again from 1985 to 2008, Plaintiff Robert D. Martens,

Sr. worked as a machinist in the model shop operating lathes, grinding machines, milling

machines, boring mills and grinding wheels fabricating machine parts at Singer Kearfott in

Little Falls, New fersey.

         10,    From 1981 to 7982, Plaintiff Robert D. Martens, Sr. worked as a machinist

performing maintenance on equipmentand machineryat Bomont Industries in Totowa, New

|ersey. His job duties required him to regularly and frequently perform, daily maintenance

on equipment and machinery, which included, among other activities, installation, upkeep,

repair, renovation, manipulation, cutting, sawing, splicing, welding, removing, replacing, and

refurbishing of various asbestos-containing products, materials and equipment. He was also

regularly and frequently present and in the immediate vicinity of others,performing these

and other activities with these and other asbestos-containing products, materials and

equipment. Additionally, Mr. Marten's job duties required him to work throughout the plant

and work in the vicinity of trades performing work.

         II.    From 1982 to 1985, Plaintiff Robert D. Martens, Sr. worked as a toolmaker using

milling machines, lathes, and grinders   at   Bijur Lubricating Corporation in Oakland, New   Jersey.


         12.    From 1985-2008, Plaintiff Robert D. Martens, Sr. returned to Singer Kearfott as

a   machinist in the model shop operating lathes, grinding machines, milling machines, boring

mills and grinding wheels fabricating machine parts in Little Falls, New Jersey.

         13.    In the mid-1960s, Plaintiff Robert D. Martens, Sr, wife, Frances Martens,

 deceased, used asbestos-containing Coty talc powder on her person in the presence of her

 husband. Frances Marten's use of Coty talc powder released visible dust around Robert D.

 Martens, Sr., which permeated his breathing space and which he inhaled.



                                               Page   4 of.25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 6 of 27 PageID: 18




         74.    Beginning in the L960s, and continuing through the t970s, Robert D. Martens,

Sr, performed home remodeling projects, which included the removal of a boiler from the

family home, the installation of roofing shingles and felts, installation and cutting of tiles and

flooring products which may have contained asbestos, and the installation of drywall,      as   well

as the   application and sanding of asbestos-containing drywall joint compound. The work with

these products generated visible dust which he breathed in. In the course of this work

Plaintiff Robert D, Martens, Sr., worked with, was exposed to, and breathed in asbestos,

asbestos dust, and/or asbestos fibers from joint compounds, tile and flooring products, and

possibly other asbestos-containing products and materials.

         15.    During the time periods that Plaintiff Robert D. Martens, Sr. worked with and

around the aforementioned asbestos-containing products, and/or worked in close proximity

to others who were doing the same, he was regularly and frequently exposed to and breathed

in respirable asbestos fibers, dust and other finished and/or unfinished asbestos products

manufactured, supplied, distributed and/or specified by Defendants. These exposures

additionally took place at facilities and premises owned, occupied and operated by the

Defendants.

         16.    As a result of his aforementioned exposures to asbestos and breathing in of

asbestos and asbestos fibers and dusts from the Defendants' products Plaintiff Robert D.

Martens, Sr., contracted malignant mesothelioma, with which he was diagnosed in or about

 October B, 2018. Plaintiff continues to suffer from said asbestos disease and its various

diverse injuries and attendant complications.




                                          Page 5 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 7 of 27 PageID: 19




                                 PARTIES - DEFENDANTS

        77.   Defendants, AIR & LIQUID SYSTEMS CORPORATION, Successor by merger to

Buffalo Pumps Inc.; ALCATEL-LUCENT USA', INC., Individually and as successor-in-interest

to Lucent Technologies, Inc., successor by contract and successor by assumption of liability

to Western Electric Company, Inc.; BAE     SYSTEMS,     INC., Individually and as successor in

interest to Kearfott Corporation; BORGWARNER MORSE TEC LLC, as successor-by-merger

to Borg-Warner Corporation; BIJUR DELIM0N INTERNATIONAL, INC.;            CBS C0RPORATION,


a Delaware Corporationf/k/a Viacom, Inc., successor by merger to           CBS Corporation, a

Pennsylvania Corporation       f/k/a   Westinghouse Electric Corporation; CERTAINTEED

CORPORATION; CHEM FLOWTRONICS, INC.; CINCINNATI, INC.; CROWN CORK                     &   SEAL


CoMPANY, INC.; DANLY MACHINE CORPORATION; DOALL COMPANY; EATON

ELECTRICAL, INC.     f/k/a   Cutler Hammer, Inc.; FEDERAL-MOGUL ASBESTOS PERSONAL

INIURY TRUST successor to Felt-Products Manufacturing Co.; FIVES GIDDINGS & LEWIS,

LLC,   Individually and as successor in interest to Kearney & Trecker Corporation; GENEML

ELECTRIC COMPANY; GENUINE PART COMPANY; GLEASON CORPORATION; HARDINGE,

INC.; HQNEYWELL INTERNATIONAL, INC., Individually and as successor to Alliedsignal,

Inc., The Bendix Corporation and Warner & Swasey Company; INDUSTRIAL BRUSH C0.,

INC.; INDUSTRIAL HOLDINGS CORPORATION                   f/k/a The Carborundum Company;
LEBLOND, LTD; MAHAFFY & HARDER EXPORT, INC.; MARATHON PETROLEUM COMPANY

LP; METROPOLITAN INSURANCE COMPANY; MINE SAFETY APPLIANCES                         COMPANY;


MONARCH CORP.; MONARCH, LLC; NIDEC MINSTER CORPORATION; OCCIDENTAL

CHEMICAL CORPORATION, Individually and as successor in interest to Hooker Chemicals &

Plastic Corporation, successor in interest to Durez Plastics & Chemicals Co.; PFIZER, INC.;

                                         Page 6 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 8 of 27 PageID: 20




PLASTICS ENGINEERING COMPANY; PNEUM0 ABEX LLC, Individually and                as successor-

by-merger   to     PNEUM0     ABEX       CORPORATION, successor-in-interest           to   ABEX

CORPORATION f/k/aAMERICAN BRAKE SHOE COMPANY,f /k/aAMERICAN BRAKE SHOE

and FOUNDRY COMPANY including the AMERICAN BRAKEBLOK DIVISION, successor-by-

merger to the AMERICAN BRAKE SHOE and FOUNDRY COMPANY and THE AMERICAN

BRAKEBLOK CORPORATION, f /K/ aTHE AMERICAN BRAKE MATERIALS CORPORATION;

PRATT & WHITNEY MEASUREMENT SYSTEMS, INC.; PRO MACH, INC.; PSEG POWER, LLC;

ROCKWELL AUTOMATION, INC., Individually and as successor in interest for Allen Bradley

Company and Rostone Corporation; ROGERS CORPORATION; SAINT-GOBAIN ABRASIVES,

INC. as successor   to Norton Company; SCHNEIDER       ELECTRIC USA, lnc.     Î/k/a   Square D

Company; TRANE U.S. INC.; UNGERER & COMPANY; UNION CARBIDE CORPORATION;

UNIVERSAL   /   DEVLIEG, INC.; W. J. MALONE ASSOCIATES; ANd WEIL MCLAIN COMPANY,              A


division of The Marley Company, were manufacturers, suppliers or distributors of asbestos

fibers, dust, minerals, particles and other finished and unfinished asbestos products to

which Plaintiff Robert D. Martens, Sr., was exposed, or were owners and/or operators of

premises and facilities at which Plaintiff Robert D. Martens, Sr., was exposed to these

asbestos dusts and fibers.

      18.       John Doe Corporations 1 through 50 are the fictitious names of corporations,

partnerships, and/or other business entities whose identities are not presently known, and

who mined, manufactured, sold, marketed, installed and/or removed asbestos or asbestos

containing products to which Plaintiff Robert D. Martens, Sr., was exposed.

      L9. |ohn Doe Corporations 51 through 100 are the fictitious names of
corporations, partnerships, and/or other business entities whose identities are not


                                         PageT of 25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 9 of 27 PageID: 21




presentlyknown, and who are the alter egos of or are otherwise responsible for the conduct

or liability of those who mined, milled, manufactured, sold, marketed, installed and/or

removed asbestos, or asbestos containing products, to which Plaintiff Robert D. Martens,

Sr., was exposed.

       20.       The term "Defendants" refers to all of the entities named above.




                                           FIRST COUNT

       27.       Plaintiff repeats and realleges each and every allegation contained in

paragraphs 1 through 19 as though hereinafter set forth at length,

       22.       The Defendants conduct and/or have conducted business in New Jersey at all

times relevant herein.

       23.       The Defendants breached their warranties, both express and implied, for

fitness of purpose and merchantability.

       24.       The Defendants are strictly liable in tort.

       25.       As a direct and proximate cause of Defendants' negligence, breach of

warranties, both expressed and implied, and strict liability in tort, Plaintiff Robert         D.


Martens, Sr., contracted mesothelioma and suffered, and continues to suffer, from other

various diverse injuries and attendant complications.

       26.       It was foreseeable to the Defendants that Plaintiff Robert D. Martens, Sr., and

others similarly situated, would be injured as a result of their actions, inactions and

misconduct.

       WHEREFORE, Plaintiff demands judgment against the Defendants,                jointly   and

severally for:



                                            Page 8 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 10 of 27 PageID: 22
                          j




                 a) Compensatory damages;

                 b] Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 dJ Costs;

                 e)   Attorney fees and litigation expenses; and

                 f) Such other relief as the Court may deem just and proper.



                                          SECOND COUNT

       27.       Plaintiff repeats and realleges each and every allegation contained in

paragraphs 1 through 25 as though hereinafter set forth at length.

       28.       The Defendants, jointly and severally, marketed an ultra-hazardous product

and placed that product in the stream of commerce.

       29.       As a direct and proximate result of the Defendants' actions, Plaintiff Robert D.

Martens, Sr., contracted mesothelioma and suffered, and continues to suffer, from other

various diverse injuries and attendant complications.

       WHEREFORE, Plaintiff demands judgment against               the Defendants, jointly   and

severally for:

                 a) Compensatory damages;

                 bJ Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 dJ Costs;

                 e)   Attorney fees and litigation expenses; and

                 f) Such other relief as the Court may deem just and proper.


                                             Page9 of25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 11 of 27 PageID: 23




                                           THIRD COUNT

       30.       Plaintiff repeats and realleges each and every allegation contained in

paragraphs 1 through 28 as though hereinafter set forth at length.

       31.       Defendants breached their non-delegable duty        to warn and negligently
supplied defective materials and products without ensuring that Plaintiff Robert D. Martens,

Sr., and his employers were warned about the dangers of asbestos exposure.

       32.       Defendants' actions prevented Plaintiff Robert D. Martens, Sr.'s employers

from educating Plaintiff Robert D. Martens, Sr., as well as their other employees, on the

dangers of asbestos exposure and from taking action to minimize the risks of exposure to

asbestos fibers.

       33.       As a direct and proximate result of Defendants' actions and inaction, Plaintiff

Robert D. Martens, Sr., contracted mesothelioma and suffered, and continues to suffer, from

other various diverse injuries and attendant complications.

       WHEREFORE, Plaintiff demands judgment against               the Defendants, jointly   and

severally for:

                 a) Compensatory damages;

                 bJ Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 e)   Attorney fees and litigation expenses; and

                 f) Such other relief as the Court may deem just and proper.




                                            Page 10 of25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 12 of 27 PageID: 24




                                         FOURTH COUNT

       34.        Plaintiff repeats and realleges each and every allegation contained in

paragraphs 1 through 32 as though hereinafter set forth at length.

       35.        Defendants willfully, wantonly and intentionally conspired, and acted in

concert, to withhold information from Plaintiff Robert D. Martens, Sr., from Mr. Marten's

employers, and from the general public concerning the known hazards associated with the

use of, and exposure to, asbestos products.

       36.        Defendants   willfull¡ wantonly and intentionally      conspired, and acted in

concert, to withhold information from Plaintiff Robert D. Martens, Sr., from Mr. Marten's

employers, and from the general public relating to the fact that asbestos fiber inhalation

could be fatal.

       37.        Defendants willfully, wantonly and intentionally conspired, and acted in

concert, to disseminate false product safety information to Robert D. Martens, Sr., to Mr.

Marten's employers, and to the general public.

       38.        Defendants willfully, wantonly and intentionally conspired, and acted in

concert, to prevent the dissemination of information concerning their products' hazards and

dangers.

        39.       Defendants   willfull¡ wantonly and intentionally failed to take appropriate
action to minimize the risks of asbestos exposure to Plaintiff Robert D. Martens, Sr., to Mr.

Marten's employers, and to the general public.

        40.       As a direct and proximate result of   Defendants'willful, wanton and intentional

acts, Plaintiff Robert D. Martens, Sr., contracted mesothelioma and suffered, and continues

to suffer, from other various diverse injuries and attendant complications.


                                           Page   1I of25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 13 of 27 PageID: 25




       WHEREFORE, Plaintiff demands judgment against             the Defendants, jointly    and

severally for:

                 a) Compensatory damages;

                 b) Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 e) Attorney fees and litigation expenses; and

                 fJ Such other relief as the Court may deem just and proper.




                                         FIFTH COUNT

        47.      Plaintiff repeats and realleges each and every allegation contained in

paragraphs L through 39 as though hereinafter set forth at length.

       42.       Defendant expressly or impliedly warranted that their asbestos products,

which they mined, milled, produced, compounded, converted, processed, sold, supplied,

merchandised, distributed, installed or otherwise placed in the stream of commerce were

merchantable, reasonably fit for use, and safe for their intended purposes.

        43.      Defendants breached said warranties in that their asbestos products were

defective, ultra-hazardous, dangerous, unfit for use, not merchantable, and not safe for their

intended, ordinary and foreseeable use and purpose.

        44.      As a direct and proximate result of defendants' breach of warranties, Plaintiff

Robert D. Martens, Sr., was exposed to and came in contact with defendants' asbestos

products and inhaled or ingested asbestos dust and fibers resulting from the ordinary and

foreseeable use of Defendants' asbestos products.



                                          Page 12 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 14 of 27 PageID: 26




        45.      As a direct and proximate result of Defendants' acts and ommissions, Plaintiff

Robert D. Martens, Sr., contracted mesothelioma and suffered, and continues to suffer, from

other various diverse injuries and attendant complications

       WHEREFORE, Plaintiff demands judgment against               the Defendants, jointly   and

severally for:

                 aJ Compensatory damages;

                 b) Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 e)   Attorney fees and litigation expenses; and

                 fJ Such other   relief as the Court may deem just and proper



                                         SIXTH COUNT
                                  AGAINST METROPOLITAN LIFE

       46.       Plaintiffs incorporate the aforementioned paragraphs by reference hereto     as

fulìy set forth herein.

        47.      In or about the year 7930,and at various times prior and subsequent thereto,

up to and including the present time, defendant Metropolitan Life Insurance Company

undertook and assumed a duty to provide the asbestos industry, the scientific community

and company users of asbestos with information, inspections, instructions, supervision,

recommendations, assistance, notices, reports, methods, findings, cautions, warnings,

advice, designs, equipment, safeguards, guidance and services to properly, adequately and

reasonably provide safe working conditions, all allegedly to preserve and protect the life,

health and safety of employees exposed to asbestos, including Decedent and co-workers, and

                                            Page 13   of25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 15 of 27 PageID: 27




particularly to protect them from the dangerous and defective properties of asbestos,

asbestos products and compounds and/or other dangerous substances                  at or about the

workplace.

       48.       Plaintiffs aver that various employers and their employees, including plaintiffs

and scientists and others similarly situated, were dependent upon the undertakings of

Metropolitan to preserve and protect the life, health and safety of individuals, including

Deceden! by not assisting the said companies in selling dangerous products.

       49.       Metropolitan, by its active and passive negligence, failed to exercise the

standard of care and skill it was obliged to exercise by reason of its aforesaid undertakings

and assumption of duty, thereby causing, creating or permitting dangerous conditions and

exposure to dangerous and defective substances; and thereby failing to properly safeguard

Decedent and all others similarly situated.

       50.       As a result of the aforesaid negligence of the defendant Metropolitan, Deceent

was injured.

       WHEREFORE, Plaintiffs demand judgment against                  the Defendants, jointly   and

severally for:

                 a) Compensatory damages;

                 b) Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 e) Attorney fees and litigation expenses; and

                 f) Such other relief   as   the Court may deem just and proper.




                                                Page 14   of25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 16 of 27 PageID: 28




                                      SEVENTH COUNT
                                AGAINST METROPOLITAN IIFE

       51.      Plaintiffs incorporate the aforementioned paragraphs by reference hereto   as


fully set forth herein.

       52.      For a number of years, Metropolitan provided insurance coverage for various

manufacturers of asbestos-containing products.

       53.      For a number of years, Dr. A.f. Lanza served as assistant medical director of

Metropolitan.

        54.     At all times relevant, the activities of Dr. Lanza hereinafter described were

undertaken as a servant, agent or employee of Metropolitan.

                a.   Beginning in approximately 1934, Metropolitan Life Insurance
                     Company and certain asbestos producers and manufacturers
                     including f ohns-Manville Corporation and Raybestos Manhattan,
                     through their agents, Vandiver Brown, attorney I.C. Hobart,
                     Sumner Simpson and f. Rohrbach, suggested to Dr. Anthony
                     Lanza, as agent of Metropolitan Life Insurance Compan¡ that
                     Lanza publish a study on asbestos in which Lanza would
                     affirmatively misrepresent material facts about       asbestos
                     exposure and concerning the seriousness of the disease
                     processes, asbestosis and related diseases. This was
                     accomplished through intentional deletion of Lanzais feeling of
                     asbestosis as "fatal" and through other selective editing that
                     affirmatively misrepresented asbestos as causing diseases less
                     serious than they really were known to be. As a result, Lanza's
                     study was published in the medical literature in this misleading
                     fashion   in   1935. This fraudulent misrepresentation      and
                     fraudulent nondisclosure was motivated in part by a desire to
                     influence proposed legislation to regulate asbestos exposure and
                     to provide a defense in disputes involving Metropolitan as
                     insurer,

                b. In L936, American Brake Block Corporation, Asbestos
                     Manufacturing Company, Gatke Corporation, |ohns- Manville
                     Corporation, Keasbey & Mattison Company, Raybestos-
                     Manhattan, Russell Manufacturing, Union Asbestos and Rubber
                     Company, and United Gypsum Company, entered into an
                     agreementwith the Saranac Laboratories. Under this agreement

                                           Page 15   of25
Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 17 of 27 PageID: 29




            these companies acquired the power to decide what information
            Saranac Laboratories could publish about asbestos disease and
            could also control in what form such publications were to occur.
            This agreement gave these companies power to affirmatively
            misrepresent the results of the work at Saranac, and also gave
            these conspirators power to suppress material facts included in
            any study. On numerous occasions thereafter, these companies
            together with Metropolitan, exercised their power to prevent
            Saranac scientists from disclosing material scientific data,
            resulting  in numerous misstatements     of fact being made at
            scientific meetings.

         c. 0n November Lt, t948, representatives of the following
            companies met at the headquarters of ohns-Manville
                                                             f
            Corporation: American Brake Block Division of American Brake
            and Shoe Foundry, Gatke Corporation, Keasbey & Mattison
            Company, Raybestos-Manhattan, Inc,, Thermoid Company,
            Union Asbestos and Rubber Company, United States Gypsum
            Company and Metropolitan. U.S. Gypsum did not send a
            representative to the meeting, but instead authorized Vandiver
            Brown of Iohns-Manville to represent its interest at the meeting
            and to take action on its behalf.

         d. At this November 7t, 1948 meeting, these companies and
            Metropolitan decided to exert their influence to materially alter
            and misrepresent material facts about the substance of research
            previously started by Dr. Leroy Gardner at the Saranac
            Laboratories. Dr. Gardner's research involved the
            carcinogenicity of asbestos in mice and also included an
            evaluation of the health effects of asbestos on humans with a
            critical review ofthe then existing standards ofdust exposure for
            asbestos and asbestos products.

         e. At this meeting, these companies and Metropolitan and
            subsequently their agent, Dr. Vorwald, intentionally and
            affirmatively determined that Dr. Gardner's work should be
            edited to delete material facts about the cancer causing
            propensity of asbestos and the health effects of asbestos on
            humans and to delete the critique of the dust standards. This was
            published, as altered, in the scientific literature. These
            companies and Metropolitan thereby fraudulently
            misrepresented the risks of asbestos exposure to the public, in
            general, scientists, and persons exposed to asbestos such as the
            plaintiffs and Decedent.




                                  Page 16   of25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 18 of 27 PageID: 30
                     ì¡



             f.   As a direct result of the actions as described above, Dr. Gardner's
                  edited work was published in the    @!enq
                  AMA Archives of Industrial Hygiene and Occupational Health in
                  1951 in a form that stressed those portions of Dr. Gardner's work
                  that Metropolitan wished stressed, but which omitted references
                  to human asbestosis and cancer, thereby fraudulently and
                  affirmatively misrepresenting the extent of risks. Metropolitan
                  and the companies it joined with affirmatively and deliberately
                  disseminated this misleading   publication.                 :




             g.   Such action constituted a material affirmative misrepresentation
                  of material facts involving Dr. Gardner's work and resulted in
                  creating an appearance that inhalation of asbestos was ìess of a
                  health problem than Dr. Gardner's unedited work indicated.

             h.   In 1955, fohns-Manville, for itself and on behalf of Metropolitan,
                  through their agent Kenneth Smith, caused to be published in the
                         Árnhir¡ac nf Tndrrcfriaì t{peìth an article entitled
                  ^lvf^
                  "Pulmonary Disability In Asbestos Workers". This published
                  study materially altered the results of an earlier study in 7949
                  concerningthe same set of workers. This alteration of Dr. Smith's
                  study constituted a fraudulent and material representation
                  about the extent of the risk associated with asbestos inhalation.

                  In 1955, the National Cancer Institute held a meeting at which
                  fohns-Manville, individually and as an agent for Metropolitan
                  and A. Vorwald, as their- agent, affirmatively misrepresented
                  that there were no existing animal studies concerning the
                  relationship between asbestos exposure and cancer, when, in
                  fact, Metropolitan was in secret possession of several studies
                  which demonstrated that positive evidence did exist.

             j.   Metropolitan approved and ratified and furthered the previous
                  acts of fohns-Manville, Raybestos Manhattan, and A.f. Lanza.

      55.    The acts of Metropolitan as described above, constitute a fraudulent

concealment and/or a fraudulent misrepresentation which proximately caused injury to the

Decedent in the following manner:

             a.       Metropolitan intended the publication of false and misleading reports
                      and/or the nondisclosure of documented reports of health hazards of
                      asbestos, in order to:




                                         Page 17 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 19 of 27 PageID: 31




                       l.     Maintain a favorable atmosphere for the continued sale and
                              distribution of asbestos and asbestos-related products;

                       It.    Assist in the continued pecuniary gain through the control and
                              reduction of claims;

                       lu.    Influence proposed legislation to regulate asbestos
                              exposure;

                       lv,    Provide a defense in lawsuits brought for injury resulting from
                              asbestos disease.

              b        Metropolitan intended reliance upon the published reports regarding
                       the safety ofasbestos and asbestos-related products.

              c.       Plaintiffs and Decedent suffered injury as a direct and proximate result
                       of the acts alleged herein.

       56.    Metropolitan has, as previously stated, altered, influenced, and created

significant portions    of medical literature which are false and misleading        statements

concerningthe dangers of asbestos exposure and disease. In so doing, Metropolitan, and its

aforesaid agents, provided a body of medical literature which, when relied upon by persons

investigating such literature, would have lead to a false impression of the dangers of asbestos

exposure.

       57.    Additionally, the publication       of such literature acted to inhibit       the

development    of the literature and effectively delayed the dissemination of         accurate

knowledge of the dangers. Metropolitan owed a duty to the plaintiffs, and the public as       a


whole, when contributing to the medical literature to do so in good faith and with the

reasonable care expected of any professional contributing to such literature; Metropolitan's

failure to do so is willful and wanton negligence and a separate intentional tort creating    a


duty to compensate the plaintiffs for injuries sustained as approximate contributing result

of the actions of Metropolitan Life Insurance Company.



                                         Page 18 of25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 20 of 27 PageID: 32




       58.       As a direct and proximately result of the fraudulent concealment and/or

fraudulent representation by Metropolitan and its agents, the Decedent and plaintiffs

suffered the diseases, injuries and damages set forth in the foregoing paragraphs.

       WHEREFORE, Plaintiffs demand judgment against                 the Defendants, jointly   and

severally for:

                 a) Compensatory damages;

                 bJ Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 eJ   Attorney fees and litigation expenses; and

                 f) Such other relief as the Court may deem just and proper.



                                      EIGHTH COUNT
                      AIDING AND ABETTING AGAINST METROPOLITAN IIFE

       59.       Plaintiffs incorporate the aforementioned paragraphs by reference hereto       as


fully set forth herein.

       60.       Defendant, Metropolitan Life Insurance Company, individually and in concert

with American Brake Block Corporation, Asbestos Manufacturing                   Company, Gatke

Corporation, |ohns-Manville Corporation, Keasbey            &      Mattison Company, Raybestos-

Manhattan, Russell Manufacturing, Union Asbestos and Rubber Company, United Gypsum

Company, Thermoid Company and others knowingly agreed and conspired among

themselves to engage in a course of conduct that was reasonably likely to result in injury to

Decedent.




                                            Page 19 of 25
   Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 21 of 27 PageID: 33




       6L.       Defendant, Metropolitan Life Insurance Company, knew or should have known

that the perversion of the scientific and medical literature as aforesaid would cause the

harmful effects of asbestos exposure and would cause Decedent injury.

       62.       Defendant, Metropolitan Life Insurance Company, gave substantial assistance

andf or encouragement to the conspirators and this aided and abetted their sale of asbestos

products in a defective and dangerous condition and their reduction and control of claims

against them.

       63.       The actions of Metropolitan Life Insurance Company make it liable to plaintiffs

pursuant to Section 876 of the Restatement of Torts fSecond) since Metropolitan Life

Insurance Company has acted in concert with others to cause harm to the Decedent.

       64.       As a direct and proximate result of the actions of defendant, Metropolitan Life

Insurance Company, Decedent suffered serious bodily injury and death; endured great pain

and suffering and mental anguish; incurred medical expenses; lost earnings and earning

capacity; and was otherwise damaged.

       WHEREFORE, Plaintiffs demand judgment against the Defendants,                jointly   and

severally for:

                 a) Compensatory damages;

                 b) Punitive damages;

                 c) Pre-judgment and post judgment interest;

                 d) Costs;

                 e)   Attorney fees and litigation expenses; and

                 fl Such other relief as the Court may deem just   and proper.




                                            Page 20 of 25
     Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 22 of 27 PageID: 34




                                NINTH COUNT
       MISREPRESENTATION AGAINST METROPOLITAN LIFE INSURANCE COMPANY

          65.      Plaintiffs incorporate the aforementioned paragraphs by reference hereto      as


fully set forth herein.

          66.      The actions of defendant Metropolitan Life Insurance Company as described

above constituted conscious misrepresentation involving risk of physical harm and/or negligent

misrepresentation involving risk of physical harm.

          67.      Metropolitan Life Insurance Company is liable to plaintiffs for Decedent's injury

pursuantto Section 310 and 311of the Restatementof Torts (Second).

          68.      As a direct and proximate result of the actions of defendant, Metropolitan Life

Insurance Company, Decedent suffered serious bodily injury and death; endured great pain and

suffering and mental anguish; incurred medical expenses; lost earnings and earning capacity;

and was otherwise damaged.

          WHEREFORE, Plaintiffs demand judgment against              the Defendants, jointly   and

  severally for:

                   aJ Compensatory damages;

                   b) Punitive damages;

                   c) Pre-judgment and post judgment interest;

                   d) Costs;

                   e)   Attorney fees and litigation expenses; and

                   f) Such other relief as the Court may deem just and proper

          Plaintiff hereby incorporates by reference all allegations set forth in the Standard

  Complain! as amended, which is contained in the Asbestos Manual. A copy of the Asbestos

  Manual which contains the Standard Complaint can be obtained from the Middlesex County

                                              Page2I of25
     Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 23 of 27 PageID: 35




Mass Tort Clerk or by visiting the following website: http://www.judiciary.state.nj.us/mass-

tort/asb estos/asb estos-am ende rl-std-complaint.pdf'




                                             Page22 of25
     Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 24 of 27 PageID: 36




                         DISCIJTIMER OF FEDERAL JURISDICTION

       Plaintiffspecifically disclaims any federal cause of action or any claim thatwould give

rise to federal jurisdiction. To the extent that any of Plaintiffs asbestos exposure took place

on a federal enclave, or to the extent that any of Plaintiffs asbestos exposure occurred on

board vessels of the United States military fincluding Naval ships), or in the construction,

maintenance and/or repair of United States military vessels and/or aircraft, Plaintiffs

negligence claims against manufacturers, sellers and suppliers         of   asbestos-containing

products installed on such vessels and/or aircraft are not based on the theory of defective

design, but rather are based only on the theory of failure to warn. Since there is no evidence

that the United States Government or any of its military branches, specifically instructed

manufacturers from which it purchased asbestos-containing products not to warn about the

health hazards associated with exposure to asbestos, there can be no valid claim to federal

jurisdiction pursuant to federal enclave, federal officer or federal contractor provisions of

the United States Code. This disclaimer pertains to all of Plaintiffs claims, including those of

negligence and products liability, as asserted herein.

       This disclaimer pertains to all of Plaintiffs claims, including those of negligence and

products liability, as asserted herein.




                                          Page23 of 25
     Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 25 of 27 PageID: 37




                                       IURY DEMAND

      Plaintiffdemands trial by iury   as   to all issues of fact so triable.



                           DESIGNATION OF TRTAT COUNSET

       Pursuant   to R 4:25-4, notice is hereby given that Clapon Thompson,        Esq. is

designated as trial counsel in the above captioned matter




                           DEMAND FOR INTERROGATORIES

       Pursuant to the Asbestos Litigation General Order, Section VI.B. which can be found

at       http://www.judiciary.state.nj.us/mass-tort/asbestos/manual/generalorderl.pdf,

Plaintiff hereby demands thatthe above listed Defendants answer Standard Interogatories

in the form prescribed by the Court and within the time provided by the above referenced

Order. A copy of the Standard Interrogatories are contained in the Asbestos Manual and may

be obtained from the Clerk or by visiting the following website:
http://www.judiciary.state.nj.us/mass-tort/asbestos/manual/attache.pdf




                                            Page24 pf25
    Case 3:19-cv-02971 Document 1-1 Filed 01/30/19 Page 26 of 27 PageID: 38




                            CERTIFICATION PURSUANT TO R.4:5'1

       Pursuant to Rule 4:5-L, I certiff that the matter in controversy is not the subject of

any other action pending in any court, or of a pending arbitration proceeding, that no other

action or arbitration proceeding is contemplated, and that I am not aware of any non-party

who should be joined in this action pursuantto         R.   4:28 or who is subjectto ioiner pursuant

to B. 4:29-1   þ) because   of potential   liabilþ to any party on the basis of the same facts.

       I further certiff that the foregoing statements made by me are true. I am aware that

if any of the foregoing     statements made by me are willfully false that          I am subject to
punishment.


                                               MAUNE RAICHLE                  FRENCH & MUDD
                                                            for

                                      By:
                                               Patrick
                                               (Nl Id. No.0087619s2)

Dated: fanuary    24,20t9




                                              Page25 of25
    Case 3:19-cv-02971 t Document 1-1 Filed 01/30/19 Page 27 of 27 PageID: 39
                       I




                                                                           íit:
MAUNE RAICHLE HARTLEY FRENCH & MUDD LLC                                           Ci: l\,,!.!ì
                                                                                                         , ".
150 West 30ù Street, Suite 201-
NewYork, NY 10001                                                                 rlt:          ìr'', l),ooi,
                                                                        ,t:te
                                                                       ! ir)         t,,t
659 Eagle RockAvenue, Suite #28                                                ¡¡ì          r,,.r,

                                                                                                     i:,!J
                                                                                                         l,l,rrl,
West Orange, New fersey 07052
(8001 3s8-5e22

By: Patrick f. Timmins, Esq. (N, Id. No.   00876t992)
Atto r n ey s for P løintÍffs


  ROBERT D. MARTENS, SR,                         suPERroR couRT oF NEWIERSEY
                                                 LAW DIVISION, MIDDLESEX COUNTY
                      Plaintiffs,
                                                                    MID-L-00868-1                            I w>
                                                  DOCKET NO.: MID-L-              -19AS
                           v
                                                      Civil Action - Asbestos Litigation
  BAE SYSTEMS, INC., Individually and as
  successor in interest to Kearfott
  Corporation, et al.                                       INITIAL FACT SHEET

                     Defendants.



     L    Full Name:                           ROBERT D. MARTENS, SR.
     2.   Date of Birth:                       4ls/1e43
     3.   Address:                             365 Fenlon Blvd. Clifton, NI 070L4
     4.   Union/Local/Years of                 N/A
          Membership
     5.   Date of first claimed asbestos
          exposure:                            Approximatelv L962
     6.   Date of last claimed asbestos
          exposure:                            Approximately 2008
     7.   Smoking History:                     N/A
     8.   State the inclusive dates of smoking history, the products smoked and the amount
          of product consumed per day:

          a.      Dates:                      N/A
          b.      Products smoked:            N/A
          c.      Amount per dav:             N/A
     9.   Provide as much of the following information as is presently available: work sites,
          inclusive dates and trade or occupation for each site:
